DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a quantifying device”, “a motor”, “idler wheels”, and “a frequency modulation motor” in claim 2 and “a plurality of spraying holes” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “the other ship” in line 5 to --the mother ship--.
Claim 2 is objected to because of the following informalities: The Examiner suggests changing “belt conveying belt” in lines 5-6 and 10 to --conveying belt--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the seabed to the sea surface" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the seabed to the sea surface” to --a seabed to a sea surface--.
Claim 1 recites the phrase "the outer side" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outer side” to --an outer side--.
Claim 1 recites the phrase "the sea surface ends" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the sea surface ends” to --sea surface ends--.
Claim 1 recites the phrase "the outer side" in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outer side” to --an outer side--.
Claim 1 recites the phrase "the sea surface ends" in line 11. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the sea surface ends” to --sea surface ends--.
Claim 2 recites the phrase "the upper end" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the upper end” to --an upper end--.
Claim 2 recites the phrase "the two sides" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the two sides” to --two sides--.
Claim 2 recites the phrase "the lower portion" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the lower portion” to --a lower portion--.
Claim 2 recites the phrase "the inlet ends and the outlet ends" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the inlet ends and the outlet ends” to --inlet ends and outlet ends--.
Claim 2 recites the phrase "the automatic control valve" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the automatic control valve” to --an automatic control valve--.
Claim 2 recites the phrase "the outlet ends" in line 19. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outlet ends” to --outlet ends--.
Claim 3 recites the phrase "the depth" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the depth” to --a depth--.
Claim 3 recites the phrase "the automatic control valves of the distributors" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the automatic control valves of the distributors” to --automatic control valves of distributors--.
Claim 4 recites the phrase "the distances" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the distances” to --distances--.
Claim 4 recites the phrase "platform" in line 3. This is a double inclusion of “platform” in line 2 of claim 4. The Examiner suggests changing “platform” to --the platform--.
Claims 2-4 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108513940) in view of Dong et al. (CN 105794690), Han Jung Ho et al. (KR 101024386), and Shen et al. (CN 111357694).
In regard to claim 1, Zhang et al. discloses a fish culture life support system, comprising a central feeding hub (Fig. 1, where there is a central feed hub which encompasses feed storage 2 and an automatic feeding system 1), a plurality of cage groups (Fig. 1, where there are a plurality of cages 6), a monitoring, supervision and control system with a master console (Translated Specification, Page 4 line 37 – Page 5 line 4, where there is at least a monitoring, supervision and control system with a master console (or a control device) that is used to control valves, pipes, and the system as a whole), wherein the system further comprises an automatic feeding system (Figs. 1-2, where the device at least has an automatic feeding system 1 with a main feeding pipe 3), flexible conveying pipes (Fig. 1, where there are flexible conveying pipes or hoses 21 (“hose” is commonly defined as a flexible tube) connected to the plurality of cages 6), rigid conveying pipes (Fig. 1, where there are rigid conveying pipes or tubes 20) and feeding devices (Figs. 1-2, where there are multiple feeding devices 22 which distribute feed from their respective lines 20/21 (element 22 being the feeding devices arranged in the cages, in view of the Applicant’s Specification)), the automatic feeding system is arranged in the central feeding hub (Figs. 1-2, where the automatic feeding system 1 is arranged in the central feeding hub (area encompassing both elements 2 and 1)), the automatic feeding system in the central feeding hub communicates with the upper end of the plurality of cage groups through the flexible conveying pipes (Figs. 1-2, where the automatic feeding system 1 communicates with the upper end 22 of the plurality of cage groups 6 through the flexible conveying pipes 21). Zhang et al. does not disclose a deep sea fish culture life support system; net cage; a mother ship; the automatic feeding system is arranged on the mother ship. Dong et al. discloses a deep sea fish culture life support system (Abstract, where there is a life support system for fish culture in a deep sea environment (huanghai sea area)); net cage (Fig. 1, where the cage 4 is at least a net cage); a mother ship (Fig. 1, where there is at least a mother ship 1 (cultivation vessel)); the automatic feeding system is arranged on the mother ship (Fig. 1, where there is at least an automatic feeding system arranged on the mother ship 1 which communicates with the net cage 4 via feeding pipe 8). Zhang et al. and Dong et al. are analogous because they are from the same field of endeavor which include fish culture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. such that a deep sea fish culture life support system; net cage; a mother ship; the automatic feeding system is arranged on the mother ship in view of Dong et al., since the mother ship and the net cage of Dong et al. could be used with the system of Zhang et al. The motivation would have been to allow the user to drive a ship to the deep sea location of the net cages to monitor and perform feeding operations on the fish in the net cage. Additionally, having a ship with an onboard feeding system allows the user to easily retrieve and reload extra feed onto the ship when the feed supply on the ship has been diminished. 
Zhang et al. as modified by Dong et al. does not disclose fixed positioning piles; the fixed positioning piles are arranged from the seabed to the sea surface on the outer side of the mother ship; the automatic feeding system on the mother ship communicates with the sea surface ends of the fixed positioning piles through the flexible conveying pipes; an underwater lighting device; the fixed positioning piles between the outer side of the mother ship and the outer side of each net cage are communicated from the sea surface to the seabed and along the seabed through the rigid conveying pipes, and the flexible conveying pipes at the sea surface ends communicate with the rigid conveying pipes at the sea surface ends. Han Jung Ho et al. discloses fixed positioning pile (Fig. 6, where the platform 100 at least has a fixed positioning pile embedded into the seabed); the fixed positioning pile is arranged from the seabed to the sea surface on the platform (Fig. 6, where the fixed positioning pile of the platform 100 is arranged from the seabed to the sea surface); the automatic feeding system on the platform communicates with the sea surface ends of the fixed positioning piles through the flexible conveying pipes (Fig. 6 and Translated Specification, Page 7 lines 28-43, where the automatic feeding system 300 on the platform at least communicates with the sea surface ends of the fixed positioning pile through the flexible conveying pipe 334 (where the pipe attaches to the automatic feeding system at the sea surface on the fixed positioning pile)); an underwater lighting device (Fig. 10 and Translated Specification, Page 8 lines 18-31, where there is an underwater lighting device 470); the fixed positioning pile between the platform and the outer side of the net cage are communicated from the sea surface to the seabed and along the seabed through a conveying pipe (Fig. 6, where the fixed positioning pile is at least between the platform and the outer side of the net cage and where the conveying pipe 334 goes from the sea surface to the seabed and lies along the seabed), and the flexible conveying pipe at the sea surface end communicates with the conveying pipe on the seabed (Fig. 6, where the flexible conveying pipe 334 at the sea surface is connected to the conveying pipe 334 on the seabed). Zhang et al. and Han Jung Ho et al. are analogous because they are from the same field of endeavor which include fish culture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. such that fixed positioning piles; the fixed positioning piles are arranged from the seabed to the sea surface on the outer side of the mother ship; the automatic feeding system on the mother ship communicates with the sea surface ends of the fixed positioning piles through the flexible conveying pipes; an underwater lighting device; the fixed positioning piles between the outer side of the mother ship and the outer side of each net cage are communicated from the sea surface to the seabed and along the seabed through the rigid conveying pipes, and the flexible conveying pipes at the sea surface ends communicate with the rigid conveying pipes at the sea surface ends in view of Han Jung Ho et al., since the fixed positioning pile of Han Jung Ho et al. could be used on the outer side of the mother ship of Zhang et al. as modified by Dong et al., with the plurality of net cages of Zhang et al. as modified by Dong et al., and with the flexible and the rigid conveying pipes of Zhang et al. as modified by Dong et al. The motivation would have been to secure the mother ship to a fixed location via a positioning pile, in order to prevent excessive movement or sway while the automatic feeding system is being operated. This would better prevent accidental pipe breakages or disconnections during the feeding process. Furthermore, an underwater lighting device would allow the fish to better visualize the net and avoid repeated collision with the net resulting in injury (Han Jung Ho et al., Translated Specification, Page 8 lines 18-31). Lastly, having a rigid conveying pipe on the seabed would prevent excessive movement of the pipe and reduce the probability of pipe damage due to surface level waves and currents.
Zhang et al. as modified by Dong et al. and Han Jung Ho et al. does not disclose the fixed positioning piles are arranged from the seabed to the sea surface on the outer side of each net cage in the net cage groups, each net cage communicates with the sea surface ends of the fixed positioning piles. Shen et al. discloses the fixed positioning pile is arranged from the seabed to the sea surface on the outer side of the net cage (Fig. 1, where the fixed positioning pile 1 is arranged from the seabed (pile must be anchored to the seabed) to the sea surface (rotating ring of the net cage 11 is attached to the fixed positioning pile 1 at least at sea level, see Translated Specification, Page 2 lines 26-31) on the outer side of the net cage 11); the net cage communicates with the sea surface ends of the fixed positioning piles (Fig. 1, where the net cage 11 at least communicates with the sea surface ends of the fixed positioning piles 1 (rotating ring of the net cage 11 is attached to the fixed positioning pile 1 at least at sea level, see Translated Specification, Page 2 lines 26-31)). Zhang et al. and Shen et al. are analogous because they are from the same field of endeavor which include fish culture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. and Han Jung Ho et al. such that the fixed positioning piles are arranged from the seabed to the sea surface on the outer side of each net cage in the net cage groups, each net cage communicates with the sea surface ends of the fixed positioning piles in view of Shen et al., since the fixed positioning pile of Shen et al. and the sea level positioning of the net cage of Shen et al. could be used with the flexible and the rigid conveying pipes of Zhang et al. as modified by Dong et al. and Han Jung Ho et al. and with the plurality of net cages of Zhang et al. as modified by Dong et al. and Han Jung Ho et al. The motivation would have been to secure the net cage to a fixed location via a positioning pile, in order to prevent excessive movement or sway while the automatic feeding system is being operated.
Additionally, it would have been an obvious matter of design choice to have each net cage communicate at the sea surface end of the fixed positioning pile through the flexible conveying pipes, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the system of Zhang et al. as modified by Dong et al., Han Jung Ho et al., and Shen et al. The motivation would have been to provide feed to the net cage which is positioned at the sea surface end of the fixed positioning pile.
Furthermore, it would have been an obvious matter of design choice to have multiple fixed positioning piles arranged on the outer side of the mother ship, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the system of Zhang et al. as modified by Dong et al., Han Jung Ho et al., and Shen et al. The motivation would have been to allow a single mother ship to provide feed to multiple net cages, simultaneously. Additionally, using multiple fixed positioning piles lends to more controllable and secure anchoring of the mother ship to a fixed location, in order to further prevent excessive movement or sway while the automatic feeding system is being operated.
In regard to claim 4, Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. discloses the deep sea fish culture life support system according to claim 1, and where the distance between the fixed positioning pile and the net cage ranges from several tens to thousands of meters (Han Jung Ho et al., Fig. 6 and Translated Specification Page 7 lines 35-37, where the distance between the fixed positioning pile and the net cage ranges from several tens to thousands of meters). Zhang et al. as modified by Dong et al., Han Jung Ho et al., and Shen et al. does not disclose wherein in the mother ship or platform, the distances between the outer side of the mother ship or platform and the fixed positioning piles and between the outer side of each net cage and the fixed positioning piles are 5-25 meters. It would have been an obvious matter of design choice to have the distances between the outer side of the mother ship or platform and the fixed positioning piles and between the outer side of each net cage and the fixed positioning piles be 5-25 meters, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the distances shown in Zhang et al. as modified by Dong et al., Han Jung Ho et al., and Shen et al. The motivation would have been to place the fixed positioning piles at a distance from both the mother ship and the net cages that was far enough to prevent accidental collision between the fixed positioning piles and the mother ship or the net cages, due to heavy winds, large waves, or strong currents.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108513940) in view of Dong et al. (CN 105794690), Han Jung Ho et al. (KR 101024386), and Shen et al. (CN 111357694) as applied to claim 1, and further in view of Dong (CN 104823901) and Sorrentino (EP 3714687).
In regard to claim 2, Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. discloses the deep sea fish culture life support system according to claim 1, wherein the automatic feeding system comprises a storage hopper (Zhang et al., Fig. 1, where there is a storage hopper 2), a material conveying device (Zhang et al., Fig. 1, where there is a material conveying device 7/10), pressure regulator (Zhang et al., Fig. 1, where there is at least a pressure regulator 9 (vacuum/pressure is at least regulated to move the feed)) and distributors (Zhang et al., Figs. 1-2, where there are at least distributors 3/15/16), an automatic discharging valve is arranged at the lower end of each storage hopper (Zhang et al., Figs. 1-2, where there is at least an automatic discharging valve 4 arranged at the lower end of the storage hopper 2), an automatic outlet control valve is arranged on the lower portion of each distributor (Zhang et al., Figs. 1-2, where there is at least an automatic outlet control valve 18 (in combination with velocity dampening buffer 23) which is arranged on at least a downstream portion of each distributor 16), automatic control valves are arranged at the inlet ends and the outlet ends of the pressure regulator respectively (Zhang et al., Fig. 1, where there is an automatic outlet control valve 18 at least arranged at the outlet end of the pressure regulator 9 and an automatic control valve 14 at least arranged at the inlet end of the pressure regulator 9), each pressure regulator is provided with a frequency modulation motor (Zhang et al., Fig. 1 and Translated Specification Page 2 lines 26-39, where the pressure regulator 9 (in combination with compressed air unit 8) is at least used to modulate the frequency (defined as speed and pressure regulation in the Applicant’s Specification) at which the feed is being distributed and where the pressure regulator and the compressed air unit 8 are operated via at least a motor (converts pressure potential into mechanical energy)), each distributor is provided with a plurality of branches corresponding to the net cages in number (Zhang et al., Figs. 1-2, where each distributor 16 is provided with a plurality of branches 20/21 corresponding to the net cages 6 in number), each branch of each distributor is provided with the corresponding automatic control valve (Zhang et al., Figs. 1-2, where each branch 20/21 is provided with a corresponding automatic control valve 18 (in combination with velocity dampening buffer 23)), the corresponding automatic control valve on each branch communicates with the corresponding flexible conveying pipe (Zhang et al., Figs. 1-2, where a corresponding automatic control valve 18 (in combination with velocity dampening buffer 23) on each branch at least communicates with a corresponding flexible conveying pipe 21) at the sea surface end on the outer side of the mother ship (Han Jung Ho et al., Fig. 6 and Translated Specification, Page 7 lines 28-43, where the flexible conveying pipe 334 attaches to the automatic feeding system at the sea surface end on the outer side of the platform; Dong et al. (‘690), Fig. 1, where there is a mother ship 1 which holds the automatic feeding system), and the distributors are arranged at the outlet end of the automatic control valve of the pressure regulator (Zhang et al., Figs. 1-2, where the distributors 3/15/16 are arranged at the outlet end of the automatic control valve 18 of the pressure regulator 9). Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. does not disclose the material conveying device comprises a motor, idler wheels and a belt conveying belt, the belt conveying belt is arranged below the automatic discharging valve of the storage hopper. Dong (‘901) discloses the material conveying device comprises a motor, idler wheels and a belt conveying belt, the belt conveying belt is arranged below the automatic discharging valve of the storage hopper (Fig. 1 and Translated Specification, Page 3 lines 11-12 and Claim 3, where there is a material conveying device that has a motor (speed adjusting motor connected to cam 4), at least two idler wheels (at the ends of the conveying belt 3), and a conveying belt 3 and where the conveying belt 3 is arranged below the automatic discharging valve 2 of the storage hopper 1). Zhang et al. and Dong (‘901) are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. such that the material conveying device comprises a motor, idler wheels and a belt conveying belt, the belt conveying belt is arranged below the automatic discharging valves of the storage hopper in view Dong (‘901). The motivation would have been to move the feed from the storage hopper to the distributor in manner that is controllable by the user, in order to adjust the feeding parameters as desired. 
Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., Shen et al., and Dong (‘901) does not disclose multiple storage hoppers; batchers; a material opening is formed in the upper end of each batcher, water inlets are formed in the two sides; the material openings of the batchers are formed in an outlet of the belt conveying belt; the inlet end of each pressure regulator is arranged below the automatic control valve of the corresponding batcher; a quantifying device are arranged at the lower end of each storage hopper. Sorrentino discloses multiple storage hoppers (Figs. 6-12 and Provided Specification, Abstract, where there are storage hoppers 3); batchers (Figs. 6-12 and Provided Specification, Abstract, where there are batchers 4/5); a material opening is formed in the upper end of each batcher (Figs. 6-12 and Provided Specification, Abstract, where there is at least an opening in the upper end of each batcher 4/5), water inlets are formed in the batchers (Figs. 6-12 and Provided Specification, Abstract, where there are at least water inlets formed in the batchers 4/5 for sucking in sea water via a pump and mixing the sea water with the feed in the batchers 4/5); the material openings of the batchers are formed in an outlet of the material conveying device (Figs. 6-12 and Provided Specification, Abstract, where the material openings of the batchers 4/5 are at least formed at an outlet of the material conveying device 6); the inlet end of each supply pipe is arranged at the corresponding batcher (Figs. 6-12 and Provided Specification, Abstract, where the inlet end of each supply pipe 8 is arranged at the corresponding batcher 4/5); a quantifying device are arranged at the lower end of each storage hopper (Figs. 6-12 and Provided Specification, Page 3 lines 17-20, where there is at least a quantifying mechanism (as part of element 4) which counts the exact weight of the feed and which is arranged at the downstream end of the storage hoppers 3). Zhang et al. and Sorrentino are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., Shen et al., and Dong (‘901) such that storage hoppers; batchers; a material opening is formed in the upper end of each batcher, water inlets are formed in the two sides; the material openings of the batchers are formed in an outlet of the belt conveying belt; the inlet end of each pressure regulator is arranged below the automatic control valve of the corresponding batcher; a quantifying device are arranged at the lower end of each storage hopper in view Sorrentino, since the batchers of Sorrentino could be used with the conveying belt, the pressure regulator, and the automatic control valves of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., Shen et al., and Dong (‘901). The motivation would have been to allow the dehydrated feed to be mixed with sea water, in order to rehydrate the feed into an edible form, before being distributed to the net cages. Also, the quantifying mechanism would allow the user to send a precise amount of feed to each cage, as required by the feeding parameters.
Additionally, it would have been an obvious matter of design choice to have water inlets be formed in the two sides of the batchers, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the water inlets of the batchers of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., Shen et al., Dong (‘901), and Sorrentino. The motivation would have been to allow for better and faster mixing of the sea water with the feed by supplying water from two different sides of the batcher.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple pressure regulators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to allow for faster processing and distribution of the feed by having more than one pressure regulator being used to move the feed through the system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108513940) in view of Dong et al. (CN 105794690), Han Jung Ho et al. (KR 101024386), and Shen et al. (CN 111357694) as applied to claim 1, and further in view of Schmittou et al. (WO 2009085987) and Huang et al. (CN 209284034).
In regard to claim 3, Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. discloses the deep sea fish culture life support system according to claim 1, wherein the feeding devices are arranged in all the net cages (Zhang et al., Figs. 1-2, where there are multiple feeding devices 22 arranged in all the cages), underwater or water surface feeding devices are adopted (Han Jung Ho et al., Fig. 6, where there is at least an underwater feeding device); the feeding devices communicate with the automatic control valves of the distributors through the flexible conveying pipes and the rigid conveying pipes (Zhang et al., Figs. 1-2, where the feeding devices 22 at least communicate with the automatic control valves 18 of the distributors 16 through the flexible conveying pipes 21 and the rigid conveying pipes 20). Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. does not disclose the underwater feeding devices are arranged under water with the depth of 1-40 m. Schmittou et al. discloses the underwater feeding device is arranged under water with the depth of 1-40 m (Provided Specification, Page 41 lines 18-25, where the underwater feeding device is at least arranged underwater at a depth of 5 meters). Zhang et al. and Schmittou et al. are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. such that the underwater feeding devices are arranged under water with the depth of 1-40 m in view Schmittou et al., since the feeding devices of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. could be placed at the depth of the feeding device of Schmittou et al. The motivation would have been to allow the user to cultivate fish that thrive in a water depth of 5 meters. The feeding devices, which are in the cages, would be able to deliver proper nutrition to the fish at a depth that is optimal to their growth.
Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. does not disclose a plurality of spraying holes rotating by 360 degrees are formed in the water surface feeding devices. Huang et al. discloses a plurality of spraying holes rotating by 360 degrees are formed in the feeding devices (Fig. 1 and Translated Specification Page 4 lines 19-23, where the feeding devices at least have a spraying head 5 with a plurality of spraying holes placed 360 degrees around the spraying head 5). Zhang et al. and Huang et al. are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Zhang et al. as modified by Dong et al. (‘690), Han Jung Ho et al., and Shen et al. such that a plurality of spraying holes rotating by 360 degrees are formed in the water surface feeding devices in view Huang et al. The motivation would have been to allow the feeding device to more evenly distribute the feed across the cage, thereby giving fish at any location of the cage a better chance of consuming the feed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquaculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647